Citation Nr: 1636155	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-11 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that there are foreign language documents in the record.  However, in an April 2011 statement from the Veteran, these documents were identified as being his spouse's Thailand birth certificate and other identification materials.  The Board finds these documents are not relevant to the issue on appeal.  Therefore, the Board need not obtain a translation of the documents before adjudicating the claim.  

In March 2014 and February 2016, the Board remanded the case for additional development and it now returns for further appellate review.


FINDING OF FACT

Bilateral hearing loss has been no worse than Level III hearing loss in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in April 2008.  The claim was last adjudicated in April 2016.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private medical records, and lay statements have been associated with the record.  

VA provided the Veteran with VA audiology examinations in April 2008, May 2009, August 2014, and March 2016.  The examinations performed in August 2014 and March 2016 were provided pursuant to Board remand directives.  The examiners performed physical examinations, to include measuring puretone threshold values and conducting a Maryland CNC world list speech recognition test.  38 C.F.R. § 4.85(a).  The examinations provided findings necessary for rating hearing loss.  The examinations in August 2014 and March 2016 identified the functional impact of the Veteran's disability on his daily living and occupation.  Therefore, these examinations are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

In compliance with Board remand directives, the AOJ obtained VA treatment records from the VA medical center in Biloxi, Mississippi, since June 2009.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  There is one uniform stage applicable to this appeal.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis of Claim

In March 2008, the RO received the Veteran's claim for an increased rating.  The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss disability.  He contends that he continually asks people what they say when in crowds or in areas that have background noises.  He reported other hearing difficulties related to his service-connected tinnitus, which is not on appeal here. He reported that hearing loss has affected his civilian job as a police officer, and he asserts that his hearing has worsened over the years according to his hearing evaluations.  The Veteran also contends that VA treatment providers told him that hearing aids would not help him any longer because they had to be turned up so high that he received feedback.  See Attachment to April 2009 VA Form 9.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id.

In this case, an April 2008 VA audiological examination recorded pure tone 

thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
40
85
80
56
88
LEFT
20
40
70
70
50
92

The April 2008 VA examiner noted that the Veteran's primary concerns were difficulty hearing a conversation in a crowded room.

Applying the results of the April 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in the right ear and a Level I hearing impairment in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The results of the April 2008 VA examination do not fall under the exceptional hearing pattern set forth in the regulations.

A May 2009 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
55
60
85
56.25
94
LEFT
20
55
75
80
57.5
94

The May 2009 VA examiner noted that the Veteran's primary concerns were difficulty hearing a conversation in group environments.

Applying the results of the May 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing impairment in the right ear and a Level II hearing impairment in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The results of the May 2009 VA examination do not fall under the exceptional hearing pattern set forth in the regulations.

An August 2014 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
60
85
90
68
88
LEFT
30
60
80
80
63
84

The Veteran reported that the impact on the ordinary conditions of his daily life including the ability to work were that he has "trouble hearing and understanding conversation, especially in background noise."

The examiner remarked that the audiometric findings indicated a mild sloping to severe sensorineural hearing loss in both ears, requiring amplification (hearing aids) to function in most employment situations. The examiner opined that, even with hearing aids, the Veteran would most likely encounter some difficulty hearing and understanding conversation in groups or when background noise is present.  The examiner further opined that the Veteran would be expected to have significant difficulty working in a situation requiring communication over a telephone, radio, or intercom system for large portions of the day.  The examiner remarked that the Veteran should not work in a hazardous noise environment in order to prevent further hearing loss.

Applying the results of the August 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing impairment in each ear.  Where hearing loss is at Level III in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The results of the August 2014 VA examination do not fall under the exceptional hearing pattern set forth in the regulations.

A March 2016 VA audiological examination recorded pure tone thresholds, in 

decibels, and controlled speech discrimination as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
55
85
85
65
92
LEFT
35
55
70
70
58
88

The Veteran reported that the impact on the ordinary conditions of his daily life including the ability to work was that he "can't carry on conversation, [or] hear instructions at meeting[s]!"  He reported that his wife complains that the TV is up too loud and he can't understand well on the phone.  The Veteran was particularly concerned about his difficulty understanding what is being said at work meetings.

Applying the results of the March 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in the right ear and a Level III hearing impairment in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The results of the March 2016 VA examination do not fall under the exceptional hearing pattern set forth in the regulations.

VA treatment records of an October 2007 audiological examination show pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
45
55
65
43.75
LEFT
10
45
50
65
42.5

Speech discrimination test results were not reported.  Therefore, the test results are not for consideration in rating the disability because the results do not provide sufficient information for rating, and do not fall under a regulatory exception.  See 38 C.F.R. §§ 4.85, 4.86.  Even if they were to be considered, applying the results of the examination to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in each ear.  Where hearing loss is at Level II in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

A July 2008 private audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
45
80
85
57.5
96
LEFT
15
30
60
65
42.5
96

Applying the results of this examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in the right ear and a Level I hearing impairment in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The results of this examination do not fall under the exceptional hearing pattern set forth in the regulations

Based on the foregoing, the results of all audiological examinations demonstrate that the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating.  38 C.F.R. § 4.85, 4.86.  The Veteran's claim that he is entitled to a higher disability evaluation is outweighed by the many objective audiological examinations.  The Board notes that, even though laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.

Thus, the Board finds that the preponderance of the evidence is against a compensable disability evaluation.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.



Extraschedular Analysis

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the referral for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those reported by the Veteran, as described above.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, especially in crowds and with background noise, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Moreover, the Veteran's claim that hearing aids do not work for him anymore is contradicted by an October 2014 VA audiology note indicating the Veteran received hearing aids and they were programmed to his level of hearing loss.  In sum, there is no credible indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)



ORDER

A compensable evaluation for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


